Title: To George Washington from Samuel Holden Parsons, 11 November 1780
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Reading 11th Novr 1780
                        
                        I have this Day received Notice of my promotion; and am also favor’d with the present Establishment of the
                            Army.
                        When I left Camp I had no Intention of joining the Army again unless the restoration of my Health should
                            enable me to reassume a Command for the present Campaign; I had therefore turnd my Attention to resuming some Station in
                            civil Life, and joining my pursuits With those of my fellow Citizens—but Congress having remov’d those Objections which
                            would necessarily exclude me from Service, and having examined the present Establishment I feel myself greatly inclind to
                            join the Army again—but the present Establishment being not only sufficiently honorable but afording prospects adequate to
                            the reasonable Wishes of the Officers, I cannot consider it just or honorable to accept of my present Appointment unless I
                            can so provide for my numerous dependant Family as not to be under that Necessity of paying a personal Attention to their
                            Education & Support which has hitherto so distracted my Mind from the immediate Duties of my military Command.
                        I shall endeavor as soon as possible to place my Family in Circumstances that I can leave them with
                            Satisfaction, and for that purpose I must go to Hartford & Middletown next Monday, if I succeed
                            I shall join the Army as soon as possible, if not I shall forward my Resignation to Congress and wait on your Excellency
                            to take my Leave of your Excellency, my Brethren in the Army and all military Ideas—In the mean Time I will write to
                            General Huntington and endeavor to arrange Matters with him in a Manner most convenient to him & to me, and so
                            that the Connecticut Line shall not be without the General Officers present during the Winter. I have inclosed the Act of
                            this State for filling the Army which, if executed with Spirit, I hope will have the design’d Success. I am Dr General
                            with Sentiments of Respect & Esteem Yr Obedt Servt
                        
                            Saml H. Parsons

                        
                    